Sikorjak v City of New York (2019 NY Slip Op 00156)





Sikorjak v City of New York


2019 NY Slip Op 00156


Decided on January 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2016-00022
 (Index No. 100582/12)

[*1]Gabriel Sikorjak, appellant-respondent, 
vCity of New York, et al., respondents-appellants, et al., defendant.


Fortunato & Fortunato, PLLC, Brooklyn, NY (Louis A. Badolato of counsel), for appellant-respondent.
Cartafalsa, Turpin & Lenoff, New York, NY (Raymond F. Slattery, former of counsel), for respondents-appellants.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals, and the defendants City of New York, New York City Department of Transportation, and Conti of New York, LLC, cross-appeal, from an order the Supreme Court, Richmond County (Thomas P. Aliotta, J.), dated November 25, 2015. The order, insofar as appealed from, granted those branches of the motion of those defendants which were for summary judgment dismissing the Labor Law § 200 and common-law negligence causes of action insofar as asserted against them. The order, insofar as cross-appealed from, denied that branch of the motion of those defendants which was for summary judgment dismissing the Labor Law § 241(6) cause of action insofar as asserted against them.
ORDERED that the appeal and cross appeal are dismissed, without costs or disbursements.
The appeal and cross appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action on May 5, 2017 (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal and cross appeal from the order, to the extent that they have not been rendered academic, are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248; Sikorjak v City of New York, _____ AD3d _____ [Appellate Division Docket No. 2017-07561; decided herewith]).
BALKIN, J.P., LEVENTHAL, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court